DETAILED ACTION
	The instant application is a national stage entry of PCT/US19/24463, filed 28 March 2019 which claims priority to US Provisional Application No. 62/649,352, filed 28 March 2018.
	Claims 1-13 are pending in the current application. Claim 3 is withdrawn, see below. Claims 1, 2 and 4-13 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See for example para [0004] of the originally filed Specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show figure 9 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 8-13 in part in the reply filed on 17 November 2021 is acknowledged.
To expedite prosecution of the present Application, the restriction between the groups is withdrawn. 

Applicant’s election without traverse of gastric bypass as a species of gastric surgery in the reply filed on 17 November 2021 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2021.

Applicant’s election without traverse of acarbose as a species of alpha-glucosidase inhibitor in the reply filed on 17 November 2021 is acknowledged.
mizagliflozin as a species of SGLT inhibitor in the reply filed on 17 November 2021 is acknowledged.
The species of inhibitor has been expanded to include LX2761. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “gastric bypass surgery”, and the claim also recites “including Roux-N-Y and sleeve gastrectomy” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beshyah (cited above) in view of Sands et al. (Diabetes Care, 2015, vol. 38, pp.1181-1188, cited in PTO-892), and further in view of Brown et al. (US 2011/0218159, cited in PTO-892).
	Beshyah et al. teach administering and treating dapagliflozin, a sodium-glucose co-transporter (SGLT2) inhibitor in a standard daily dose of 10 mg in addition to acarbose to a female patient suffering from hypoglycemia as a complication of post-bariatric surgery with each meal (abstract). Beshyah et al. teach the patient specifically had a Roux-en-Y gastric bypass surgery (RYGB). Beshyah et al. teach the 
	Beshyah et al. do not expressly disclose administering an SGLT1 inhibitor of Formula I (present claim 1).
	Sands et al. teach the use of sotagliflozin as a dual SGLT1 and SGLT2 inhibitor for glycemic control (abstract). Sands et al. teach using it as an adjunct to insulin. Sands et al. teach the combination improved glycemic control, and no increased hypoglycemia was observed in the type 1 diabetic patients. Sands et al. teach hypoglycemia and severe hypoglycemia are complications of type 1 diabetes therapy (p.1181, first para). Sands et al. teach inhibiting SGLT1 lowered postprandial glucose excursions, thereby lowering the risk for postprandial hypoglycemia (p.1182, right col., first para). Sands et al. teach the number of hypoglycemic events was significantly lower in the treatment group compared to placebo (p.1184, last para). Sands et al. teach treatment was achieved by daily administration of the drug once daily before breakfast (p.1185, last para). Sands et al. teach the primary effect of SGLT1 inhibition is reduction in 
    PNG
    media_image1.png
    241
    489
    media_image1.png
    Greyscale
.
	The difference between the structure of sotagliflozin and present formula II is at the (R10--)m position. While present formula II defines (R10)m as including –OR10A which is “optionally substituted C4-20 alkyl”. The SGLT inhibitor of Sand et al. is a -OC2 alkyl, which is a structural homolog of compounds that are encompassed by present formula II. 
	Brown et al. teach a dual SGLT1/SGLT2 inhibitor of the formula: 
    PNG
    media_image2.png
    140
    283
    media_image2.png
    Greyscale
 for improving metabolic health, where (R7)m is OR7A and R7A is independently alkyl, aryl or heterocycle (claim 1). Brown et al. teach administration of the drug lowers the patient’s postprandial plasma glucose level (para [0007]). Brown et al. teach sotagliflozin (para [0231]-[0241]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer sotagliflozin or a SGLT inhibitor of Brown to a patient who has post-prandial hypoglycemia associated with RYGB surgery. 
2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”. 
One having ordinary skill would have been motivated to administer sotagliflozin or a SGLT inhibitor of Brown to a patient who has post-prandial hypoglycemia associated with RYGB surgery because these compounds have been identified as lowering post-prandial glucose levels, and more specifically lowering hypoglycemic events. While the hypoglycemic events taught by Sands et al. and Brown et al. are within the context of treating patients with diabetes; and the hypoglycemic events taught by Beshyah are within the context of complications arising from gastric bypass surgery; the drugs that are used to treat these conditions are classified as SGLT inhibitors. In addition, Brown et al. and Sands et al. theorize these structurally overlapping structures reduce hypoglycemic events because they initially lower post-prandial glucose levels that either lower the amount of insulin needed or lower the amount of insulin endogenously produced. 
Thus, Sands et al. and Brown et al. recognize an alternative solution to a mechanistically similar problem even if having different causes. The ordinary artisan would have had a reasonable expectation of success because the SGLT inhibitors of Sands et al. and Brown et al. are structurally overlapping, and identified by Brown et al. as acting as both an SGLT1 inhibitor and SGLT2 inhibitor like the inhibitor of Beshyah. But most importantly, these inhibitors reduce hypoglycemia by reducing post-prandial glucose excursions.

The ordinary artisan would have been motivated to administer the composition before a meal since Sands et al. found this administration time frame improved hypoglycemia.
The recitation “wherein the pharmaceutical salt of the SGLT1 inhibitor is selected from…” in present claim 8 does not structurally limit the claim because it is not a required limitation. The same applies to present claim 12.
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beshyah, Sands et al. and Brown et al. as applied to claims 1, 2 and 8-13 above, and further in view of Powell et al. (The Journal of Pharmacology and Experimental Therapeutics, July 2017, vol. 362, pp. 85-97, cited in PTO-892).
Beshyah and Sands et al. teach as discussed above.
Beshyah does not expressly disclose LX2761 (present claims 4, 5 and 7).
Brown et al. teach compounds overlapping in structure with LX2761.
Powell et al. teach orally administered LX2761 inhibits SGLT1 in the intestinal lumen (abstract). Powell et al. teach LX2761 decreased glucose excursions and lowered postprandial glucose (abstract). Powell et al. acknowledge poor glycemic control in patients lead to aggressive use of insulin and episodes of severe hypoglycemia (p.85, first para). Powell et al. recognize sotagliflozin is a dual SGLT1/SGLT2 inhibitor that improves glycemic control by lowering blood glucose excursions and delaying peak blood 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer LX2761 to a patient who has post-prandial hypoglycemia associated with RYGB surgery. 
One having ordinary skill would have been motivated to administer LX2761 to a patient who has post-prandial hypoglycemia associated with RYGB surgery because this compound has been identified as lowering post-prandial glucose levels, which in turn is expected to lower hypoglycemic events. While improving glycemic control by Powell et al. are within the context of treating patients with diabetes; and the hypoglycemic events by improving glycemic control taught by Beshyah are within the context of complications arising from gastric bypass surgery; the drugs that are used to treat these conditions are classified as sodium-dependent glucose transporter inhibitors. Most importantly, however, both the LX2761 of Powell and the dapagliflozin of Beshyah reduce post-prandial glucose excursions when they are given orally before or with a meal. As a result, it is expected the lower post-prandial glucose levels either lower the amount of insulin needed or lower the amount of insulin endogenously produced, reducing the likelihood for hypoglycemia. 

The ordinary artisan would have had a reasonable expectation of success because Powell et al. found LX2761 reduced post-prandial blood glucose excursions at least for 1-2 hours after a meal, which is the time frame in which the patient of Beshyah would have experienced a hypoglycemic event. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 1, 2, 4-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beshyah (cited above) in view of Fushimi et al. (US Patent 8,324,176, cited in PTO-892) and Inoue et al. (European Journal of Pharmacology, 2017, vol. 806, pp. 25-31, cited in PTO-892).
Beshyah teaches as discussed above.
Beshyah do not expressly disclose mizagliflozin (present claim 6). 
Fushimi et al. teach SGLT1 inhibitors of formula (I), which includes mizagliflozin (compound 128; Table 1). Fushimi et al. teach SGLT1 inhibition decreases absorption of carbohydrates like glucose in the small intestine, thereby preventing an increase in blood sugar after a meal (i.e. post-prandial blood glucose excursion), (col. 2:21-31).
Inoue et al. teach mizagliflozin is a SGLT1 inhibitor, with a safety profile of an initial single dose ranging from 2-160 mg, orally; and multiple doses from 2-20 mg orally, once daily before breakfast (abstract). Inoue et al. teach selective inhibition of SGLT1 decreases glucose uptake from the small intestine and alters post-prandial blood glucose excursion (p.25, first para).

One having ordinary skill would have been motivated to administer mizagliflozin to a patient who has post-prandial hypoglycemia associated with RYGB surgery because this compound has been identified as lowering post-prandial glucose levels. Decreasing hyperglycemia after a meal decreases the risk for hyperinsulinemic hypoglycemia per the teachings of Beshyah. 
While the hypoglycemic events that would arise from the hyperglycemia taught by Fushimi et al. and Inoue et al. are within the context of treating patients with diabetes; and the hypoglycemic events taught by Beshyah are within the context of complications arising from gastric bypass surgery; the drugs that are used to treat these conditions are classified as SGLT inhibitors. In addition, Fushimi et al. and Inoue et al. suggest these structurally overlapping structures lower post-prandial glucose excursions, which is expected to reduce hypoglycemia events per the teachings of Beshyah. 
Thus, Inoue et al. and Fushimi et al. recognize an alternative solution to a mechanistically similar problem even if having different causes. The ordinary artisan would have had a reasonable expectation of success because the SGLT inhibitors of Inoue et al. and Fushimi et al. are structurally overlapping, inhibits SGLT1 and reduce post-prandial glucose excursions as desired by Beshyah. 
In addition, the skilled artisan would have been motivated to administer the compounds of Inoue et al. and Fushimi et al. together with acarbose because Beshyah recommend administering it in combination with the reduce post-prandial glucose excursion. 
The ordinary artisan would have been motivated to administer the composition before a meal since Inoue et al. teach this administration time frame.

Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623